EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 24-27, 34, 35, and 37 are canceled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 10, 2022. Claims 1-13, 16-28, 37, 40 have been cancelled without prejudice.  Claims 14, 15, 29-36, 38, 39, and 41-43 are pending and an action on the merits is as follows.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-27, 34, 35, and 37 are directed to species non-elected without traverse.  Accordingly, claims 24-27, 34, 35, and 37 have been cancelled.

Allowable Subject Matter
Claims 14, 15, 29-36, 38, 39, and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 14 and dependent claims 15, 29-36, 38, 39, and 41, the closest prior art references, Cheng (US 2019/0302527 A1), Tang et al. (US 2021/0088820 A1), Ishida et al. (US 2016/0161664 A1), Kim et al. (US 2009/0322989 A1), and Yuki et al. (US 2017/0059771 A1), fail to disclose, either singly or in combination, all of the limitations of claim 14, including the combination of limitations, “a camera hole penetrating the backlight unit and the liquid crystal panel; a camera in the camera hole; and a light-blocking member covering a portion of the camera hole located between the camera and the liquid crystal panel, wherein the light-blocking member is attached to: an upper surface of the liquid crystal panel, and an upper surface of the camera.”
In regard to independent claim 42 and dependent claim 43, the closest prior art references, Cheng (US 2019/0302527 A1), Tang et al. (US 2021/0088820 A1), Ishida et al. (US 2016/0161664 A1), Kim et al. (US 2009/0322989 A1), and Yuki et al. (US 2017/0059771 A1), fail to disclose, either singly or in combination, all of the limitations of claim 42, including the combination of limitations, “a camera hole penetrating the backlight unit and the liquid crystal panel; a camera in the camera hole; an insert mold; and a light-blocking member covering a portion of the camera hole located between the camera and the liquid crystal panel, wherein: at least a portion of the insert mold is disposed between the liquid crystal panel and the camera; and the light-blocking member is attached to: an upper surface of the liquid crystal panel, and an upper surface of the insert mold.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871